Case 4:82-cv-00866-DPM Document 5748-2 Filed 08/31/21 Page 1 of 3




                          TAB 4


        DISTRICT ENROLLMENT
            PROJECTIONS




                                                         Exhibit B
       Case 4:82-cv-00866-DPM Document 5748-2 Filed 08/31/21 Page 2 of 3




                    Jacksonville-North Pulaski School District
                                     2018 Master Plan
                           TAB 4 – Enrollment Projections

For the 2016 Master Plan, the Division approved the Jacksonville-North Pulaski School District’s
enrollment projection that estimated the ten-year enrollment projections to be 115% of actual
2014-2015 enrollments for each grade. District comparisons of neighboring school districts
indicated the following ten-year percentages of growth: Cabot (26%), Mayflower (31%), Vilonia
(20%), and Beebe (15%). The Division concurred that the 15% growth rate may be a
conservative estimate since the District would be building new schools to attract new students
and there was a great deal of community support for the newly-formed district. A copy of that
2016 Master Plan enrollment projection is included in Tab 4.
The District believes the 2016 Master Plan enrollment projection is still valid with one exception-
middle school students in grades 6 through 8. The 2016 Master Plan 115% projection for
grades 6 through 8 indicated a ten-year estimate of 707 students. However, the actual 10-day
enrollment at the beginning of the 2017-2018 school year at the Jacksonville Middle School is
745 students in grades 6 through 8, indicating a 5% increase over the ten-year projection. The
District recently added a portable classroom building to the middle school to accommodate the
increased enrollment.
It is necessary to estimate a revised ten-year middle school projection since the District is
submitting a 2019-2021 Partnership Program project application for a new middle school
(#1920-6004-002) to replace the existing middle school. There will not be a grade
reconfiguration. As for the 2016 Master Plan enrollment projection, there is not past actual data
that can be used for a Cohort Survival Method since the new District has a different composition
and community support than the Pulaski County Special School District.
This Master Plan enrollment projection estimates the grades 6 through 8 student population to
be 850 students for a five-year projection and 1,050 students for a ten-year projection. This
estimate is made by looking at the high school enrollment projection for grades 9 through 12.
The high school five-year enrollment projection is 1,400 students (350 students/grade) and the
ten-year enrollment projection is 1,693 students (423 students/grade). To be conservative, the
middle school estimate for a ten-year projection is developed by using the high school five-year
projection of 350 students per grade. For the three grade middle school that is 1,050 students.
Since the current enrollment is 750 students, it seems conservative to estimate the five-year
enrollment at 850 students.
The five-year enrollment of 850 students is used for Phase I of the new middle school with
single-purpose spaces for 1,050 students. Phase II of the middle school will add classrooms for
1,050 students.
C. Stein     9/27/2017
                                             Case 4:82-cv-00866-DPM Document 5748-2 Filed 08/31/21 Page 3 of 3
                                                                     Jacksonville-North Pulaski School District                                                           4/1/15
                                                                             2014-2015 Enrollement
                                                      Kinder- Grade Grade Grade Grade Grade Grade Grade Grade Grade Grade Grade Grade            Total
               School Description                     garten   01    02    03    04    05    06    07    08    09    10    11    12   Ungraded Students
ARNOLD DRIVE ELEMENTARY SCHOOL                             50     42    44    42    39   25     0     0     0     0     0     0     0         0      242
TOLLESON ELEMENTARY SCHOOL                                 63     58    52    53    60   34     0     0     0     0     0     0     0         0      320
Arnold Drive ES + Tolleson ES                             113    100    96    95    99   59     0     0     0     0     0     0     0         0      562
2014-2015 x 1.15%                                         130    115   111   110   114   68     0     0     0     0     0     0     0         0      648

WARREN DUPREE ELEMENTARY SCHOOL                             69       75       85       62      63       54        0        0        0        0       0         0     0     0         408
BAYOU METO ELEMENTARY SCHOOL                                55       49       46       39      49       43        0        0        0        0       0         0     0     0         281
MURRELL TAYLOR ELEMENTARY SCHOOL                            83       89       73       74      64       54        0        0        0        0       0         0     0     0         437
PINEWOOD ELEMENTARY SCHOOL                                  75       83       72       69      82       73        0        0        0        0       0         0     0     0         454
SUB-TOTAL 4 EXISTING ES 2014-2015                          282      296      276      244     258      224        0        0        0        0       0         0     0     0        1580
2014-2015 x 1.15%                                          325      341      318      281     297      258        0        0        0        0       0         0     0     0       1,820

W. DUPREE - 22% (39,226 SF/181,158 SF)                       72      76       70       62       66      57                                                                          403
BAYOU METO - 28% (50,285 SF/181,158 SF)                      91      96       90       79       84      73                                                                          513
M. TAYLOR - 25% (45,489 SF/181,158 SF)                       82      86       80       71       75      65                                                                          459
PINEWOOD - 25% (46,158 SF/181,158 SF)                        82      86       80       71       75      65                                                                          459

Note - K-5 Students for four existing elementary schools were distributed based on percentage of total square footage for those four schools. District will
allocate students to ensure prudent use of existing school resources.


JACKSONVILLE MIDDLE SCHOOL                                    0        0       0        0        0        0     234      177     202         0       0         0     0     0        613
2014-2015 x 1.15%                                             0        0       0        0        0        0     270      204     233         0       0         0     0     0        707

JACKSONVILLE HIGH SCHOOL                                      0        0       0        0        0        0       0        0        0     255      196        170   182    0         803
NORTH PULASKI HIGH SCHOOL                                     0        0       0        0        0        0       0        0        0     156      164        161   185    2         668
Jacksonville HS + North Pulaski HS                            0        0       0        0        0        0       0        0        0     411      360        331   367    2       1,471
2014-2015 x 1.15%                                             0        0       0        0        0        0       0        0        0     473      414        381   423    2       1,693

C. Stein October 21, 2015
